Case 2:20-cv-08139-PA-MRW Document 5 Filed 09/08/20 Page 1 of 2 Page ID #:33

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                                   CASE NUMBER:


KATHERINE M CLEARY , et al.                           2:20−cv−08139−DDP−MRW
                                    PLAINTIFF(S)

      v.
AMERICAN AIRLINES

                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                  DEFENDANT(S).
                                                       REQUEST FOR ISSUANCE OF SUMMONS




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  9/4/2020                Attached to No. 1 as attachment No 2.                   Request for
Summons
Date Filed          Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:

The caption of the summons must match the caption of the complaint verbatim. If the caption
is too large to fit in the space provided, enter the name of the first party and then write “see
attached.” Next, attach a face page of the complaint or a second page addendum to the
Summons.




Other Error(s):
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                   Clerk, U.S. District Court

                                                   By: /s/ Estrella Tamayo
Date: September 8, 2020                            Estrella_Liberato@cacd.uscourts.gov
                                                      Deputy Clerk



      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
Case 2:20-cv-08139-PA-MRW Document 5 Filed 09/08/20 Page 2 of 2 Page ID #:34

    Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




     − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
